Decisions     of the   Nebraska Court of Appeals
	                           SPRACKLIN v. SPRACKLIN	271
	                             Cite as 21 Neb. App. 271

       Faye Spracklin, appellant, v. Gordon E. Spracklin,
           P ersonal R epresentative of the Estate of
                 Eugene G. Spracklin, appellee.
                                    ___ N.W.2d ___

                     Filed September 10, 2013.      No. A-12-834.

 1.	 Summary Judgment: Appeal and Error. In reviewing a summary judgment, an
     appellate court views the evidence in the light most favorable to the party against
     whom the judgment is granted and gives such party the benefit of all reasonable
     inferences deducible from the evidence.
 2.	 Summary Judgment. Summary judgment is proper when the pleadings, deposi-
     tions, admissions, stipulations, and affidavits in the record disclose that there is
     no genuine issue of material fact or as to the ultimate inferences that may be
     drawn from those facts and that the moving party is entitled to judgment as a
     matter of law.
 3.	 Statutes: Appeal and Error. Statutory interpretation is a matter of law in con-
     nection with which an appellate court has an obligation to reach an independent,
     correct conclusion irrespective of the determination made by the court below.
 4.	 Motor Vehicles: Words and Phrases. The term “affinity,” as it is used in Neb.
     Rev. Stat. § 25-21,237 (Reissue 2008), is defined as the relationship which arises
     as a result of the marriage contract between one spouse and the blood relations of
     the other.
 5.	 Motor Vehicles. Pursuant to the language of Neb Rev. Stat. § 25-21,237 (Reissue
     2008), a driver who is the father-in-law of his passenger is related to the passen-
     ger within the second degree of affinity.
 6.	 Statutes. In construing the meaning of a statute, a court must examine the
     statutory section as a whole, rather than focusing on individual, separate parts of
     the statute.

  Appeal from the District Court for Douglas County:
Kimberly Miller Pankonin, Judge. Affirmed.
    Ralph E. Peppard, of Peppard Law Office, for appellant.
 Thomas A. Grennan and Abbie M. Schurman, of Gross &
Welch, P.C., L.L.O., for appellee.
    Inbody, Chief Judge, and Irwin and Moore, Judges.
    Irwin, Judge.
                   I. INTRODUCTION
  Faye Spracklin appeals an order of the district court for
Douglas County, Nebraska, granting summary judgment to
Gordon E. Spracklin, the personal representative of the estate
   Decisions of the Nebraska Court of Appeals
272	21 NEBRASKA APPELLATE REPORTS



of Eugene G. Spracklin, deceased. In granting summary judg-
ment, the court determined that Faye’s negligence suit, which
arose from an automobile accident involving Faye and Eugene,
was barred as a matter of law by the Motor Vehicle Guest
Statute, Neb. Rev. Stat. § 25-21,237 (Reissue 2008). We find
no error in the court’s determination, and we affirm.

                       II. BACKGROUND
   The facts in this case are undisputed. On September 15,
2009, Faye was a passenger in a vehicle driven by Eugene
when the vehicle was involved in an accident. Faye suffered
injuries in the automobile accident. At the time of the accident,
Faye was married to Gordon, Eugene’s son, and as a result,
Eugene was Faye’s father-in-law. Eugene is now deceased.
   On May 1, 2012, Faye filed a complaint in district court. In
the complaint, Faye alleged that Eugene was careless, reckless,
and negligent in his operation of the vehicle on September
15, 2009, and that he was responsible for the accident which
occurred. Faye also alleged that she suffered “permanent inju-
ries” as a result of the accident. Faye asked that the district
court order Gordon, as the personal representative of Eugene’s
estate, to compensate her for her medical expenses, her lost
wages, and her permanent disability.
   Gordon filed an answer to Faye’s complaint on June 11,
2012. In his answer, Gordon admitted that Faye and Eugene
were involved in an automobile accident on September 15,
2009, but denied that Eugene was careless, reckless, or negli-
gent and denied that Eugene was responsible for the accident.
Gordon also provided “affirmative defenses” to Faye’s claims.
Gordon alleged that Faye’s claim was “barred by operation
of the Nebraska Guest Statute” and that as result of the guest
statute, Faye had failed to state a claim upon which relief could
be granted.
   Subsequently, Faye filed a motion for partial summary judg-
ment and Gordon filed a motion for summary judgment. Both
parties’ motions asked the district court to determine whether
the Motor Vehicle Guest Statute, § 25-21,237, prohibited Faye
from recovering damages from Eugene’s estate.
         Decisions   of the  Nebraska Court of Appeals
	                     SPRACKLIN v. SPRACKLIN	273
	                       Cite as 21 Neb. App. 271

   Section 25-21,237 controls this case. We note that
§ 25-21,237 has been repealed by the Legislature. See 2010
Neb. Laws, L.B. 216. However, in September 2009, when the
automobile accident involving Faye and Eugene occurred, the
statute was still in effect. In September 2009, § 25-21,237
provided:
         The owner or operator of a motor vehicle shall not be
      liable for any damages to any passenger or person related
      to such owner or operator as spouse or within the second
      degree of consanguinity or affinity who is riding in such
      motor vehicle as a guest or by invitation and not for hire,
      unless such damage is caused by (1) the driver of such
      motor vehicle being under the influence of intoxicating
      liquor or (2) the gross negligence of the owner or operator
      in the operation of such motor vehicle.
         For the purpose of this section, the term guest is hereby
      defined as being a person who accepts a ride in any motor
      vehicle without giving compensation therefor but shall
      not be construed to apply to or include any such pas-
      senger . . . as a prospective purchaser. Relationship by
      consanguinity or affinity within the second degree shall
      include parents, grandparents, children, grandchildren,
      and brothers and sisters. Should the marriage of the driver
      or owner be terminated by death or dissolution, the affinal
      relationship with the blood kindred of his or her spouse
      shall be deemed to continue.
   In August 2012, a hearing was held on the parties’ motions
for summary judgment and, thus, on the applicability of
§ 25-21,237 to the facts of this case. At the hearing, the
parties submitted a joint stipulation into evidence. The par-
ties stipulated to all of the pertinent facts surrounding the
September 2009 automobile accident, as we detailed above. In
addition, the parties stipulated that on September 15, Faye did
not pay any money to Eugene for the purpose of transporting
her in his vehicle and Eugene was not under the influence of
any intoxicating liquor. At the hearing, the parties also indi-
cated that there was no allegation of any “gross negligence.”
Essentially, the only question presented at the summary judg-
ment hearing was whether Faye was “related to” Eugene and,
   Decisions of the Nebraska Court of Appeals
274	21 NEBRASKA APPELLATE REPORTS



as a result if so, was a “guest passenger” who was prohibited
from recovering damages from Eugene pursuant to the lan-
guage of § 25-21,237.
   After the hearing, the district court entered an order find-
ing that Faye was “related to” Eugene pursuant to § 25-21,237
and that as a result, she was the type of “guest” described by
the statute and was barred from recovering damages for the
injuries she incurred in the September 2009 automobile acci-
dent. In finding that Faye and Eugene were related pursuant
to § 25-21,237, the court indicated that “affinity” is defined
as “‘the relationship which arises as the result of the mar-
riage contract between one spouse and the blood relations of
the other, in contradistinction from consanguinity or relation-
ship by blood. . . .’” The court then specifically found, “Since
‘affinity’ is a relationship arising from marriage, Faye . . . was
‘within the second degree of . . . affinity’ with the driver of
the vehicle, [Eugene].” The court granted Gordon’s motion for
summary judgment, overruled Faye’s motion for partial sum-
mary judgment, and dismissed the case with prejudice.
   Faye appeals from the district court’s order.

               III. ASSIGNMENTS OF ERROR
   On appeal, Faye alleges that the district court erred in grant-
ing Gordon’s motion for summary judgment and in denying
her motion for partial summary judgment. The basis for Faye’s
assignments of error is her assertion that the district court
incorrectly interpreted § 25-21,237 to prohibit her recovery
of any damages resulting from the September 2009 automo-
bile accident.

                 IV. STANDARD OF REVIEW
   [1,2] In reviewing a summary judgment, an appellate court
views the evidence in the light most favorable to the party
against whom the judgment is granted and gives such party
the benefit of all reasonable inferences deducible from the
evidence. Pinkard v. Confederation Life Ins. Co., 264 Neb.
312, 647 N.W.2d 85 (2002). Summary judgment is proper
when the pleadings, depositions, admissions, stipulations, and
affidavits in the record disclose that there is no genuine issue
        Decisions   of the  Nebraska Court of Appeals
	                    SPRACKLIN v. SPRACKLIN	275
	                      Cite as 21 Neb. App. 271

of material fact or as to the ultimate inferences that may be
drawn from those facts and that the moving party is entitled
to judgment as a matter of law. See, id.; Trueblood v. Roberts,
15 Neb. App. 579, 732 N.W.2d 368 (2007).
   [3] Statutory interpretation is a matter of law in connection
with which an appellate court has an obligation to reach an
independent, correct conclusion irrespective of the determina-
tion made by the court below. State ex rel. City of Elkhorn v.
Haney, 252 Neb. 788, 566 N.W.2d 771 (1997).
                         V. ANALYSIS
   The only question presented by this appeal is whether, pur-
suant to the language of § 25-21,237, Faye was “related to”
Eugene at the time of their automobile accident and, as a result
if so, was a guest passenger who is prohibited from recovering
damages for the injuries she sustained in that accident. As we
stated above, § 25-21,237 provided that a guest passenger is
someone who is related to the owner or operator of a motor
vehicle “as spouse or within the second degree of consanguin-
ity or affinity.” The statute goes on to define these terms as
follows: “Relationship by consanguinity or affinity within the
second degree shall include parents, grandparents, children,
grandchildren, and brothers and sisters.”
   Faye and Eugene were connected by virtue of Faye’s mar-
riage to Gordon, Eugene’s son. To be more specific, Eugene
was Faye’s father-in-law and, along those same lines, Faye
was Eugene’s daughter-in-law. It is clear, then, that Faye and
Eugene were not related as spouses or within the second degree
of consanguinity, as they were not blood relatives. As such, in
order for Faye and Eugene to have been related pursuant to the
language of § 25-21,237, they must have been related within
the second degree of affinity.
   The Nebraska Supreme Court and this court have previously
defined affinity as it relates to other statutory provisions. In
Zimmerer v. Prudential Ins. Co., 150 Neb. 351, 34 N.W.2d
750 (1948), the Supreme Court defined affinity as it was used
in Neb. Rev. Stat. § 24-315 (Reissue 1964) (now codified at
Neb. Rev. Stat. § 24-739 (Reissue 2008)), a statute which con-
cerned when a trial judge was disqualified from presiding over
   Decisions of the Nebraska Court of Appeals
276	21 NEBRASKA APPELLATE REPORTS



certain proceedings. Section 24-315 provided, in pertinent part:
“A judge or justice is disqualified from acting as such in the
county, district or Supreme Court, except by mutual consent
of the parties, in any case . . . where he is related to either
party by consanguinity or affinity within the fourth degree . .
. .” The court ultimately defined affinity as “the relationship
which arises as a result of the marriage contract between one
spouse and the blood relations of the other, in contradistinc-
tion from consanguinity or relationship by blood.” Zimmerer v.
Prudential Ins. Co., 150 Neb. at 353, 34 N.W.2d at 751. The
court went on to find that the trial judge had a “relationship of
affinity” with his wife’s brother. Id.
   Similarly, in State v. Vidales, 6 Neb. App. 163, 571 N.W.2d
117 (1997), this court discussed the term “affinity” as it is
used in § 24-739(1), which concerns judicial disqualification.
Section 24-739 provides, in pertinent part:
          A judge shall be disqualified from acting as such in the
      county court, district court, Court of Appeals, or Supreme
      Court, except by mutual consent of the parties . . . in the
      following situations:
          (1) In any case in which (a) he or she is a party or
      interested, (b) he or she is related to either party by con-
      sanguinity or affinity within the fourth degree, (c) any
      attorney in any cause pending in the county court or dis-
      trict court is related to the judge in the degree of parent,
      child, sibling, or in-law or is the copartner of an attorney
      related to the judge in the degree of parent, child, or
      s
      ­ ibling . . . .
In State v. Vidales, we noted that affinity is a relationship cre-
ated by marriage. In addition, we concluded that the terms
“‘in-laws’” and “‘affinity’” are essentially interchangeable. Id.
at 170, 571 N.W.2d at 122.
   [4] The term “affinity” has never been specifically defined as
it was used in § 25-21,237. However, we now explicitly adopt
the definition espoused by the Supreme Court in Zimmerer
v. Prudential Ins. Co., supra, and apply it to the term “affin-
ity” as it was used in the Motor Vehicle Guest Statute. The
term “affinity,” as it is used in § 25-21,237, is defined as the
relationship which arises as a result of the marriage contract
         Decisions   of the  Nebraska Court of Appeals
	                     SPRACKLIN v. SPRACKLIN	277
	                       Cite as 21 Neb. App. 271

between one spouse and the blood relations of the other. We
also find that based on this definition, the term “in-laws” can
be used interchangeably with the term “affinity.”
   [5] Applying this definition of affinity to the facts of this
case, we conclude that Faye was related to Eugene “within
the second degree of . . . affinity” pursuant to § 25-21,237.
The relationship between Faye and Eugene arose as a result of
Faye’s marriage to Gordon, Eugene’s son. As a result of Faye’s
marriage to Gordon, Eugene was Faye’s father-in-law and the
two were related within the second degree of affinity pursuant
to the language of § 25-21,237. Because Faye and Eugene were
related within the second degree of affinity, Faye was a guest
passenger and is prohibited from recovering from Eugene’s
estate any damages resulting from the September 2009 auto-
mobile accident.
   On appeal, Faye agrees that affinity is defined as the rela-
tionship which arises as the result of the marriage contract
between one spouse and the blood relations of the other.
However, she disagrees that Eugene is related to her by affin-
ity. Specifically, she argues that “[t]o be related to the driver
by affinity she would have to be a blood relative of the spouse
of the driver” and she is not. Brief for appellant at 7. Faye’s
argument is without merit.
   Faye’s understanding of the relationship between one spouse
and the blood relations of the other spouse is too narrow. Faye
argues that a relationship of affinity exists only as to the spouse
and not as to the blood relatives of the other spouse. To put
this more simply, Faye argues that although she was related
to Eugene by affinity because he is a blood relative of her
spouse, Eugene was not related to her by affinity because he
was related as such to only his spouse’s blood relatives. Faye’s
argument fails, however, because when a relationship is created
by marriage, or by affinity, the relationship exists between the
blood relative of one spouse and the other spouse. Faye and
Eugene were related by virtue of Faye’s marriage to Gordon,
Eugene’s son. Together, they possessed a relationship by affin-
ity, and, pursuant to § 25-21,237, such a relationship prohibits
Faye from recovering any damages arising from the September
2009 accident.
   Decisions of the Nebraska Court of Appeals
278	21 NEBRASKA APPELLATE REPORTS



   On appeal, Faye also asserts that the specific language of
§ 25-21,237 demonstrates that the Legislature did not intend
for a driver’s daughter-in-law to be considered a guest passen-
ger who is prohibited from recovering damages arising from an
automobile accident. Faye bases her argument on a comparison
between the language in § 25-21,237 and the language in Neb.
Rev. Stat. § 76-238 (Cum. Supp. 2012), an unrelated statutory
section which concerns providing effective notice of the pos-
session of real property.
   Section 25-21,237 states that a “[r]elationship by consan-
guinity or affinity within the second degree shall include
parents, grandparents, children, grandchildren, and broth-
ers and sisters.” Faye compares this language with language
in § 76-238(3)(c) which states that a relationship “within
the third degree of consanguinity or affinity [as previously
referred to within the statutory section] includes parents, grand­
parents, great-­  grandparents, children, grandchildren, great-­
grandchildren, brothers, sisters, uncles, aunts, nephews, nieces,
and spouses of the same . . . .”
   Specifically, Faye focuses on the language in § 76-238(3)(c)
which explicitly includes in the definition of a relative within
the third degree of consanguinity or affinity the spouses
of blood relatives. Faye asserts that if the Legislature had
intended for the spouse of a blood relative of the owner or
operator of an automobile to be a guest passenger pursuant to
§ 25-21,237, the Legislature would have included an explicit
reference to the spouses of the blood relatives in its list of
relatives within the second degree of consanguinity or affin-
ity as it did in § 76-238(3)(c). We find Faye’s assertion to be
without merit.
   [6] In construing the meaning of a statute, a court must
examine the statutory section as a whole, rather than focus-
ing on individual, separate parts of the statute. See In re
Application of Rozgall, 147 Neb. 260, 23 N.W.2d 85 (1946).
In fact,
      [I]t is a cardinal rule of construction of statutes that effect
      must be given, if possible, to the whole statute and every
      part thereof [and] it is the duty of the court, so far as
         Decisions   of the  Nebraska Court of Appeals
	                     SPRACKLIN v. SPRACKLIN	279
	                       Cite as 21 Neb. App. 271

      practicable, to reconcile the different provisions so as to
      make them consistent, harmonious, and sensible.
Id. at 264, 23 N.W.2d at 89. See, also, State v. Donner, 13
Neb. App. 85, 87, 690 N.W.2d 181, 184 (2004) (“[i]n reading
a statute, a court must determine and give effect to the purpose
and intent of the Legislature as ascertained from the entire
language of the statute considered in its plain, ordinary, and
popular sense”).
   When we read § 25-21,237 as a whole, it is clear that the
Legislature did not intend that only those blood relatives
specifically delineated within the statute, including parents,
grandparents, children, grandchildren, and brothers and sisters,
were “related to” the owner or operator of a vehicle in such a
manner as to make them guest passengers who were prohib-
ited from recovering damages. The Legislature specifically
indicated that guest passengers included those individuals who
were related to the owner or operator of the vehicle “as spouse
or within the second degree of consanguinity or affinity.” Id.
As we discussed above, a relationship of affinity is a relation-
ship created between a spouse and the blood relatives of the
other spouse. In addition, we found that the term “in-laws” can
be used interchangeably with the term “affinity.” Accordingly,
the statute implicitly provides that a guest passenger can be
the driver’s parent, grandparent, child, grandchild, or brother
or sister or a spouse of such blood relatives, who would be
related to the owner or operator of the vehicle by affinity. To
conclude otherwise would be to ignore the specific language of
the statute, which states that a guest passenger is a person who
is related to the owner or operator of the vehicle within the
second degree of affinity.
   Additionally, we note that in § 25-21,237, the explicit list
of relatives who may be considered guest passengers is not
exclusive. While the statute indicates that “[r]elationship by
consanguinity or affinity within the second degree shall include
parents, grandparents, children, grandchildren, and brothers
and sisters,” the use of the term “include” indicates that the list
is not meant to be exclusive. Instead, the term “include” indi-
cates that the list is meant to provide only some of the relatives
   Decisions of the Nebraska Court of Appeals
280	21 NEBRASKA APPELLATE REPORTS



who may be guest passengers. In fact, we read the list provided
in the statute to be an explanation of the type of relative that is
within the second degree of relation to the owner or operator
of the vehicle, whether the relationship be one of consanguinity
or one of affinity.
   Based on our review, we conclude that Faye and Eugene
were related within the second degree of affinity. As a result
of Faye’s marriage to Gordon, Eugene’s son, Eugene was
Faye’s father-in-law and the two were related within the sec-
ond degree of affinity pursuant to the language of § 25-21,237.
Because Faye and Eugene were related within the second
degree of affinity, Faye was a guest passenger and is prohibited
from recovering any damages resulting from the September
2009 automobile accident. We affirm the decision of the dis-
trict court to grant Gordon’s motion for summary judgment and
to dismiss Faye’s complaint with prejudice.
                       VI. CONCLUSION
   Pursuant to § 25-21,237, Faye was a guest passenger in
Eugene’s automobile at the time of the accident in September
2009. As a result, Faye is prohibited from recovering any
damages arising from that automobile accident. We affirm the
decision of the district court to dismiss Faye’s complaint with
prejudice.
                                                    Affirmed.